Por ouaNto, de acuerdo con el artículo 298 del Código de Enjuiciamiento Criminal, esta corte en ausencia del juez que conoció del caso, tiene facultad para aprobar un pliego de excepciones;
Por cuanto, el apelante ha obtenido una transcripción de la evidencia de conformidad con-la Ley No. 4 de 1925, leyes de ese año, página 109;
Por cuanto, el juez de distrito de Arecibo ante quien se celebró el juicio se halla ausente;
Por cuanto, la transcripción está certificada por el ta-quígrafo oficial y es correcta según estipulación de las par-tes;
Por tanto, en virtud de nuestro poder judicial general y también por analogía, del artículo 298 del Código de Enjui-*1072ciamiento Criminal, se aprueba la dicba transcripción de la evidencia.